On May 7, 1923, the appellee Brown filed this suit against the appellant, Chapman, and the unknown heirs of George Dyer, to recover a tract of 72 acres of land situated in Titus county. He pleaded as the basis of his title adverse possession under the 5 and 10 year statute of limitation. On July 10, 1923, Chapman answered by a plea of not guilty, and specially pleaded his own title, and asked for affirmative relief. In a trial before the court a judgment was rendered in favor of Brown, and Chapman has appealed. While no separate findings of fact were filed, the court recited a finding in favor of Brown upon his claim of title by limitation under both statutes.
Two assignments of error are presented, both claiming that the evidence was not sufficient to support the conclusions of fact arrived at by the court.
The testimony was short. It was agreed between the parties that Chapman was entitled to recover the land unless his title was defeated by the claim of limitation asserted by Brown. It appears that the land in controversy was a part of a body of 416.5 acres of land situated in the Dyer survey, and that Chapman had been paying taxes on that entire tract for a number of years. Brown's title originated in a deed from Blalock dated January 17, 1913, which was filed for record in the following September. The evidence shows that Blalock went into possession during that year, built a house, and cleared a number of acres of land, and that his deed covered the entire 72-acre tract. The testimony also shows a continuous occupancy and chain of paper title from Blalock down to Brown, which covers a period of a little more than 10 years prior to the time this controversy originated.
Brown bases his claim of title under the 5-year statute on the deed to T. L. Nugent, his grantor, dated the early part of 1918. The evidence showed that both Brown and Nugent had their deeds recorded, and have paid taxes on this particular tract of land continuously since that time. Appellant's contention seems to be based upon the assumption that it was necessary that all of the land should be in the actual possession of an adverse claimant where he is asserting title under the 10-year statute. In this instance Blalock asserted title coextensive with the number of acres described in this deed. It was not necessary that he should have all of the land actually inclosed in order that his adverse claim might include the entire tract.
We are of the opinion that the testimony was ample to support the judgment rendered, and it will be affirmed.